Citation Nr: 0810217	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  99-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to January 9, 2004, 
for the award of a 30 percent disability evaluation for major 
depression with anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to October 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2006.  This matter was 
originally on appeal from an October 1997 rating decision of 
the Waco, Texas, Regional Office (RO).

In September 2004, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

It was first factually ascertainable that the veteran's major 
depression with anxiety had increased in severity to warrant 
a 30 percent disability rating on January 9, 2004.


CONCLUSION OF LAW

An effective date earlier than January 9, 2004, for the 
assignment of a 30 percent evaluation for major depression 
with anxiety is not warranted.  38 U.S.C.A. §§ 1155, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Pursuant to the Board's November 2006 Remand, the Appeals 
Management Center (AMC) readjudicated the veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
November 2006 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

A letter dated in December 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2007.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

III.	Earlier Effective Date

The veteran seeks an effective date earlier than January 9, 
2004, for the grant of an increased evaluation of 30 percent 
for major depression with anxiety.

Historically, the veteran's original claim for service 
connection was received in February 1997.  In October 1997, 
the RO denied service connection for a nervous condition.  
The veteran appealed; and in July 2004, the RO granted 
service connection for major depression with anxiety and 
assigned a noncompensable evaluation for the period from 
February 20, 1997 to January 8, 2004, and a 30 percent 
evaluation for the period on and after January 9, 2004.  The 
veteran appealed the effective date assigned for the 30 
percent rating. 

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In cases where, as 
here, the veteran appeals the initial percentage assigned and 
"staged" ratings are assigned, the effective date of the 
increased rating is the date entitlement arose.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also 38 
C.F.R. § 3.400(b)(2) (effective dates of compensation may be 
the day following service separation from active service or 
date entitlement arose if claim is received within one year 
after separation from service).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected major depression with anxiety 
is currently rated under the General Rating Formula for 
Mental Disorders under 38 C.F.R. § 4.130. We note that the RO 
assigned a rating code of 9400, generalized anxiety disorder.  
The rating criteria for major depression and anxiety are 
indistinguishable, and we accept that the veteran is service-
connected for symptoms of anxiety and major depression.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, a mental condition that has been formally 
diagnosed, but the symptoms of which are not severe enough 
either to interfere with occupational and social function or 
to require continuous medication warrants a 0 percent 
evaluation.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

Since the date that the veteran filed his claim, February 20, 
1997, the medical evidence indicates that the veteran's 
anxiety symptoms have fluctuated in severity.  At the July 
1997 VA examination, after interview with the veteran and 
mental status examination, the examiner stated that he did 
not see enough to make a psychiatric diagnosis at that time 
and assigned a GAF of 85-90.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According 
to DSM-IV, a GAF score of 81 to 90 indicates absent or 
minimal symptoms ( e.g., mild anxiety before an exam ), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns ( e.g., 
an occasional argument with family members).

Private medical records indicate that the veteran presented 
on January 31, 2000 with complaint of anxiety and stress.  
The veteran reported that he had taken Prozac in the past but 
that it stopped working for him, that it made him somewhat 
irritable, and that he stopped taking it.  He reported that 
he was not taking any routine medicines at that time.  Buspar 
15 mg 1/2 tablet twice daily was prescribed and the veteran was 
to follow up in one week.  The veteran presented on February 
14, 2000 for follow-up for anxiety.  The veteran advised that 
the Buspar had been helping significantly.  An assessment of 
anxiety was rendered.

VA outpatient treatment records dated in June 2003 indicate 
that the veteran denied agitation, anxiety, and depression.

In a November 2003 letter, Dr. D.W. notes that the veteran 
experienced anxiety on a chronic basis.  Dr. D.W.'s treatment 
records indicate that on November 10, 2003, the veteran 
"still reports chronic anxiety."  On January 12, 2004, the 
veteran reported that he felt his mood was more stable.

At the VA examination in January 2004, the veteran reported 
that since his last VA examination, he had not been 
hospitalized for his nerves and he was not seeing a 
psychiatrist.  He also reported that he was working, driving 
a shuttle bus from about 6:00 a.m. to 12:30 p.m. and that he 
didn't have a lot of stress on that job.  The veteran 
reported that he handled stress by isolating, that he did not 
handle confrontations well, and that he got depressed and 
cried with some relief.  The veteran reported that he had 
very few friends, that he attended church, and that he had 
had thoughts of suicide.  Mental status examination revealed 
that his speech was difficult and very different from the 
last VA examination, and that he had a tremendous amount of 
stuttering and blockage.  His affect showed moderate tension 
and anxiety and moderate depression.  The examiner noted that 
he did see chronic anxiety and depression major.  A GAF of 65 
was assigned.

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.       

In this case, the findings in the January 2004 VA examination 
did support an increase to 30 percent. As a result of this 
examination, the RO increased the disability evaluation to 30 
percent based upon symptomatology exhibited at the January 
2004 examination.

There is no medical evidence on file which reflects that it 
was factually ascertainable that the veteran's major 
depression with anxiety had increased in severity to warrant 
a 30 percent disability rating prior to the January 9, 2004 
VA examination.  Therefore, the effective date for the 
increased rating, from noncompensable (zero percent) to 30 
percent, for major depression with anxiety may be no earlier 
than the date of the VA examination, January 9, 2004.  In 
accordance with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the 
Board finds that the correct effective date for assignment of 
a 30 percent rating for the service connected disability is 
January 9, 2004.

Accordingly, the Board finds that the effective date of 
January 9, 2004 assigned for a 30 percent disability rating 
for the veteran's major depression with anxiety is correct; 
and an earlier effective date is not warranted.  




ORDER

Entitlement to an effective date prior to January 9, 2004, 
for the award of a 30 percent disability evaluation for major 
depression with anxiety, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


